DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 19, 2020, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 15th March, 2021.  Claim(s) 1 and 11 were amended; Claim(s) 3 was cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-2, and 4-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15th March, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2020, 9/3/2020, 6/15/2020, 9/26/2019, 2/28/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8-14 of 12), filed 17th September, 2014, with respect to the rejections of Claim(s) are fully considered and are persuasive in view of the amended claims; therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Independent Claim(s) 1, 11 and 19; and Dependent Claim(s) 2, 4-10, 12-18 and 20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “one or more first sonar signals are transmitted as a first sonar beam with a center pointing in a first direction; a second transducer element configured to transmit one or more second sonar signals into the body of water, wherein the one or more second sonar signals are transmitted as a second sonar beam with a center pointing in the first direction such that at least a portion of the first sonar beam and at least a portion of the second sonar beam ensonify a same volume of the underwater environment, wherein a length-to-width ratio of an emitting face of the first transducer element is larger than a length-to-width ratio of an emitting face of the second transducer element” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Guigne (US 2013/0258811 A1), teaches discrete volumetric sonar method and apparatus for sub-seabed surveying wherein a .   
However, Guigne does not remedy the deficiencies as claimed because the claimed invention requires “one or more first sonar signals are transmitted as a first sonar beam with a center pointing in a first direction; a second transducer element configured to transmit one or more second sonar signals into the body of water, wherein the one or more second sonar signals are transmitted as a second sonar beam with a center pointing in the first direction such that at least a portion of the first sonar beam and at least a portion of the second sonar beam ensonify a same volume of the underwater environment, wherein a length-to-width ratio of an emitting face of the first transducer element is larger than a length-to-width ratio of an emitting face of the second transducer element”.  Therefore, the amended limitations, in combinations in the claims, were not found in the prior art.
Claim 11 is essentially the same as Claim 1 and refers to a transducer housing of the system of Claim 1.  Therefore Claim 11 is allowed for the same reasons as applied to Claim 1 above.

Claim 19 is essentially the same as Claim 1 and refers to a transducer assembly of the system of Claim 1, and further comprising: a forward scanning portion comprising: a longitudinal axis of the first linear array is perpendicular to a longitudinal axis of the second linear array comprising: a second transducer element configured to transmit one or more second sonar signals in a generally downward direction into the body of water; a third transducer array configured to receive one or more third sonar returns from the one or more second sonar signals and comprising a third plurality of transducer elements arranged in a third linear array; a fourth transducer array configured to receive one or more fourth sonar returns from the one or more second sonar signals and comprising a fourth plurality of transducer elements arranged in a fourth linear array, wherein a longitudinal axis of the third linear array is perpendicular to a longitudinal axis of the fourth linear array.  Therefore Claim 19 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645    
                                                                                                                                                                                                    /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645